In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00103-CV




         IN RE MICHAEL ALLYN KENNEDY




             Original Prohibition Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                      MEMORANDUM OPINION
       Michael Allyn Kennedy, proceeding pro se, has filed a petition for writ of prohibition in

this Court seeking to prohibit Texas Department of Criminal Justice officials of the Polunsky Unit,

where he is incarcerated, from committing misconduct. Upon our review of Kennedy’s filing, we

noted a potential defect in the Court’s jurisdiction over this original proceeding.

       Section 11.102 of the Texas Civil Practice and Remedies Code provides that “[a] vexatious

litigant subject to a prefiling order under Section 11.101 is prohibited from filing, pro se, new

litigation in a court to which the order applies without seeking the permission of” the local

administrative judge. TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(a). Although the clerk of this

Court may file an appeal from a prefiling order, the clerk “may not file a litigation, original

proceeding, appeal, or other claims presented, pro se, by a vexatious litigant subject to a prefiling

order under Section 11.101 unless the litigant obtains an order from the appropriate local

administrative judge described by Section 11.102(a) permitting the filing.” TEX. CIV. PRAC. &

REM. CODE ANN. § 11.103(a), (d).

       The 258th Judicial District Court of Polk County issued its order in trial court cause number

CIV32610, styled Michael Kennedy v. Kaycee Jones, et al., on June 7, 2019, prohibiting Kennedy

from filing any new litigation in a court of this State without first obtaining permission from a

local administrative judge. Order, Michael Kennedy v. Kaycee Jones, et al., No. CIV32610 (258th




                                                  2
Jud. Dist. Ct. Polk Cty. June 7, 2019), available at https://www.txcourts.gov/media/

1444585/michael-kennedy.pdf; see TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101–.103. 1

         By letter dated December 30, 2019, we notified Kennedy of this potential defect in our

jurisdiction and afforded him the opportunity to show this Court how it had jurisdiction over this

original proceeding, including the filing of a record, if necessary. We further informed Kennedy

that the failure to respond by January 21, 2020, would result in dismissal of this original proceeding

for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Having received no response from Kennedy,

we conclude that this original proceeding is ripe for dismissal.

         We dismiss this original proceeding for want of jurisdiction.




                                                      Ralph K. Burgess
                                                      Justice
Date Submitted:            January 29, 2020
Date Decided:              January 30, 2020




1
On January 7, 2020, this Court issued its opinion affirming the trial court’s prefiling order. See Kennedy v. Jones,
No. 06-19-00068-CV, 2020 WL 62022 (Tex. App.—Texarkana Jan. 7, 2020, no pet. h.) (mem. op.).
                                                          3